Citation Nr: 0905822	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to February 
1985.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that the Veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for January 26, 2009.  However, the 
Veteran failed to report for this hearing.  Accordingly, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a September 2005 VA examination, the Veteran reported, 
in addition to low back pain, neurological symptoms including 
tingling and numbness in the left lower extremity.  The 
examiner diagnosed mild degenerative disc disease of the 
lumbar spine with mild to moderate stenosis at the L3-4 and 
L4-5, and neuroforaminal stenosis.  The examiner noted that a 
referral had been placed to Neurology for evaluation of the 
Veteran's condition as well as the possible need for surgical 
intervention.  However, there is no evidence of a neurology 
report or any neurological findings in the record.  
Furthermore, VA treatment records from 2004 to 2005 indicate 
the Veteran was referred to neurology several times for lower 
extremity numbness, but there are no neurology reports or 
findings of record.  Private examination records are void of 
any report regarding neurological findings for the Veteran's 
lower extremities.

In sum, the Board notes the existence of outstanding VA 
neurology records and VA has a duty to assist the Veteran to 
attempt to obtain these records.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  As the September 2005 VA examination 
report is incomplete with regard to neurology as well as 
incapacitating episodes, the Veteran should be afforded a new 
examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
addition, the VA examiner should specifically address the 
Veteran's current limitation of motion and determine if there 
is any neurological impairment which is etiologically related 
to the service-connected degenerative disc disease.  The 
Veteran is hereby informed that he should cooperate fully on 
the examination, to the best of his ability so that he may be 
properly rated.

Finally, during the pendency of this appeal, the Court issued 
a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), pertaining to VCAA notice for an increased 
compensation claim.  The Court stated that 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Thus, on 
remand, the RO/AMC should provide corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate a claim for an increased 
rating.  In accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
the notice should notify the Veteran 
that, to substantiate an increased rating 
claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
Veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.


2.  The RO or AMC should ask the Veteran 
to provide the names and addresses of all 
medical care providers (both VA and 
private) who have treated him for his 
lumbar spine disability since September 
2005.  After securing the necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of those 
contained in the claims file.

3.  The Veteran should be afforded a new 
VA examination for the purpose of 
determining the nature, and extent of the 
Veteran's service-connected degenerative 
disc disease.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
testing of the low back in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and provide an assessment of the 
degree of severity of any pain.

The examiner should comment on whether 
the Veteran experiences unfavorable 
ankylosis of the entire spine or 
unfavorable ankylosis of the entire 
thoracolumbar spine.

The examiner should also report the 
number of incapacitating episodes the 
Veteran has experienced, and their 
duration, in the past 12 months.  (Note: 
for VA rating purposes, an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome (IVDS) requiring bed rest 
prescribed by a physician and treatment 
by a physician).

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should specifically identify 
any evidence of neurological 
manifestations due to the service-
connected disability, to include as well 
as any bowel and bladder complaints, 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified.  The 
examiner should specifically state 
whether the Veteran's service-connected 
low back disability causes impairment of 
the sciatic nerve.  If so, the examiner 
should state whether there is complete or 
incomplete paralysis of the nerve.  If 
incomplete, the examiner should state 
whether it is mild, moderate, moderately 
severe or severe with marked muscular 
atrophy.  

The examiner should also provide an 
opinion concerning the impact of the low 
back disability on the Veteran's ability 
to work.

The rationale for all opinions expressed 
should also be provided.

4.  The RO or AMC should then 
readjudicate the claim on appeal in light 
of all of the evidence of record. If the 
issue remains denied, the Veteran should 
be provided with a supplemental statement 
of the case as to the issue on appeal, 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




